DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings filed 3/22/2021 have been approved.
Allowable Subject Matter
2.	Claims 1-31 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-31.  Prior art of record fails to teach or fairly suggest a device comprising,
a base unit including at least three transceivers located on a printed circuit board assembly, wherein the at least three transceivers are communicatively coupled with at least one processor of the base unit, wherein the base unit comprises a clock that synchronizes communications of the at least three transceivers, wherein each transceiver of the at least three transceivers comprises an upper surface antenna extending from an upper surface of the printed circuit board assembly and a lower surface antenna extending from a lower surface of the printed circuit board assembly, wherein a location of each upper surface antenna on an upper surface of the printed circuit board assembly is mirrored by a location of the corresponding lower surface antenna on the lower surface of the printed circuit board assembly;
each transceiver of the at least three transceivers configured to transmit a communication to a transceiver remote to the base unit, wherein the at least one 
each transceiver of the at least three transceivers configured to receive return communications from the remote transceiver in response to the at least one communication through at least one of the corresponding upper surface antenna and the corresponding lower surface antenna;
the at least one processor configured to use information of the return communications to determine a first time of flight, wherein the first time of flight comprises the time elapsed between transmission of a return communication of the return communications and the receiving of the return communication by the first transceiver;
the at least one processor configured to use the first time of flight to determine a first distance between the first transceiver and the remote transceiver;
the at least one processor configured to use the clock to determine a time difference of arrival between the first transceiver receiving the return communication, a second transceiver of the at least three transceivers receiving the return communication, and a third transceiver of the at least three transceivers receiving the return communication, wherein the first transceiver, the second transceiver, and the third transceiver comprise a triangle;
the at least one processor configured to determine an angular value using information of the time difference of arrival, the relative positioning of the first transceiver, the second transceiver, and the third transceiver, and signal transmission speed of the return communication, wherein the angular value comprises an angle 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2003/0034887) Crabtree et al teaches using at least three antennas (figure 7A, 0102) to transmit and detect returned signals from an object having a transmitter and determines the distance and/or direction of a transmitter (abstract, figure 1).
	---(2018/0315262) Love et al teaches determining a location of mobile device using angle of arrival signals detected by three antennas extending from an upper surface of the printed circuit board (0048-0049, figure 6).
	---(10,879,600) Kim et al teaches a plurality of antennas disposed at a left upper end, a right upper end, a left lower end, and a right lower end, respectively, of the circuit board (see claim 1).
	---(7,518,522) So teaches two antennas located on the top of a circuit board (figure 9).
	---(2013/0181861) Zohar et al teaches using an RF switch to switch among at least three antennas (figure 7, item 705).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646